UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7183


DONALD STANTON SHEALEY,

                    Petitioner - Appellant,

             v.

B. MOSLEY, Warden of FCI Edgefield,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
David C. Norton, District Judge. (1:18-cv-01978-DCN)


Submitted: January 30, 2019                                       Decided: April 8, 2019


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Stanton Shealey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Stanton Shealey, a federal prisoner, appeals the district court’s order

adopting the magistrate judge’s recommendation and denying relief without prejudice on

his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and conclude that

Shealey fails to satisfy the test announced in United States v. Wheeler, 886 F.3d 415 (4th

Cir. 2018) for seeking relief from his sentence under § 2241. Accordingly, although we

grant leave to proceed in forma pauperis, we affirm the district court’s order.       We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2